EXHIBIT 10.10
 
FORM OF
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
________________, is between CULP, INC., a North Carolina corporation (the
“Corporation”), and _____________________ (“Employee”).
 
Background Statement


The Corporation desires to grant to Employee Restricted Stock Units (the
“Units”) pursuant to the Culp, Inc. 2007 Equity Incentive Plan (the
“Plan”).  Capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Plan.


STATEMENT OF AGREEMENT


NOW, THEREFORE, the parties hereby agree as follows:


Section 1.     Grant of Units.  The Corporation hereby grants to Employee
_________ Units.  Each Unit shall entitle Employee to receive, upon vesting
thereof in accordance with this Agreement and the Plan, one (1) share of common
stock, par value $0.05 per share, of the Corporation (“Common Stock”).   Except
as permitted by the Plan, the Units may not be assigned, pledged, hypothecated
or transferred in any manner.  Employee shall not have, with respect to any
Units, any rights of a shareholder of the Corporation, including without
limitation any right to vote as a shareholder of the Corporation or any right to
receive distributions from the Corporation in respect of the Units.
 
Section 2.     Vesting.  Except as may otherwise be provided in the Plan or this
Agreement, the Units shall vest as set forth in the table below if the Division
shall achieve the following Return on Capital performance targets:
 
Performance Level
Return on Capital Targets
Number of Units to Vest
Tier 1 Level
≥  ____% but < ____%
_______ Units
 
Tier 2 Level
≥  ____% but < ____%
_______ Units
 
Tier 3 Level
≥  ____%
_______ Units

 

--------------------------------------------------------------------------------


For purposes of this Agreement, vesting of Units in respect of a Performance
Period shall be determined in accordance with the following guidelines:
 
(a)           No more than _______ Units (or _______ Units, as applicable) shall
vest in respect of any one Performance Period.
 
(b)           A Performance Period that would result in the vesting of Units
(but for this clause (b)) may not overlap with another Performance Period that
resulted in the vesting of any Units.
 
(c)           There may be only one (1) Tier 1 Performance Period that results
in the vesting of Units (a “Tier 1 Vesting Period”).   Following the occurrence
of a Tier 1 Vesting Period, no Units shall vest in respect of any subsequent
Tier 1 Performance Period(s).
 
(d)           There may be only one (1) Tier 2 Performance Period that results
in the vesting of Units (a “Tier 2 Vesting Period”).  Following the occurrence
of a Tier 2 Vesting Period, no Units shall vest in respect of any subsequent
Tier 2 Performance Period(s); provided, however, that if there has been no Tier
1 Vesting Period prior to the second Tier 2 Performance Period, then _______
Units shall vest in respect of the second Tier 2 Performance Period, and no
Units shall vest in respect of any subsequent Tier 1 Performance Period or Tier
2 Performance Period.
 
(e)           There may be only one (1) Tier 3 Performance Period that results
in the vesting of Units (a “Tier 3 Vesting Period”).  Following the occurrence
of a Tier 3 Vesting Period, no Units shall vest in respect of any subsequent
Tier 3 Performance Period(s); provided, however, that if there has been no Tier
1 Vesting Period or Tier 2 Vesting Period prior to the second Tier 3 Performance
Period (the “Second Tier 3 Period”), then (i) _______ Units shall vest in
respect of the Second Tier 3 Period and (ii) _______ Units shall vest upon the
next Performance Period occurring after the Second Tier 3 Period in which Return
on Capital for the Division is at the Tier 1 Level, Tier 2 Level or Tier 3 Level
(after which all Units shall be vested in full).
 
Notwithstanding the foregoing, all unvested Units shall immediately vest upon
(a) the occurrence of a Change of Control or (b) the termination by the
Corporation of the employment of Employee without Cause or by reason of the
death or Disability of Employee.
 
Section 3.     Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:
 
“Cause” shall mean (i) the commission by Employee of a felony (or crime
involving moral turpitude); (ii) theft, conversion, embezzlement or
misappropriation by Employee of funds or other assets of the Corporation or its
Subsidiaries or any other act of fraud with respect to the Corporation or its
Subsidiaries (including without limitation the acceptance of bribes or kickbacks
or other acts of self dealing); (iii) intentional, grossly negligent or unlawful
misconduct by Employee that causes significant harm to the Corporation or its
Subsidiaries; or (iv) repeated instances of intoxication with alcohol or drugs
while conducting business during regular business hours.



--------------------------------------------------------------------------------


“Change of Control” shall have the meaning given to such term in the Plan.  In
addition, a “Change of Control” shall be deemed to have occurred upon
consummation of a sale of the Division by the Corporation to an unaffiliated
third party.


“Disability” shall have the meaning given to such term in the primary disability
benefit plan of the Corporation in which Employee participates.  In the absence
of any such plan, “Disability” shall mean any physical or mental impairment that
renders Employee unable to perform the essential functions of his job with the
Corporation and its Subsidiaries for a period of at least 120 days, either with
or without reasonable accommodation.  At the Corporation’s request, Employee
shall submit to an examination by a duly licensed physician who is mutually
acceptable to the Corporation and Employee for the purpose of ascertaining the
existence of a Disability, and shall authorize the physician to release the
results of Employee’s examination to the Corporation.


“Division” shall mean the Corporation’s __________________ division.
 
“Performance Period” shall mean any period of two (2) consecutive fiscal
quarters in the period commencing with the fourth fiscal quarter in the
Corporation’s 2008-2009 fiscal year and ending as of the end of the
Corporation’s 2011-2012 fiscal year.


“Return on Capital” for the Division shall be the same amount as determined by
the Corporation for purposes of its annual cash incentive bonus plan.


“Tier 1 Performance Period” shall mean a Performance Period in which Return on
Capital is at the Tier 1 Level.


“Tier 2 Performance Period” shall mean a Performance Period in which Return on
Capital is at the Tier 2 Level.


“Tier 3 Performance Period” shall mean a Performance Period in which Return on
Capital is at the Tier 3 Level.


Section 4.     Settlement.  As soon as reasonably practicable following a
determination by the Corporation that all or part of the Units have vested
pursuant to the terms of this Agreement, the Corporation shall issue to Employee
shares of Common Stock with respect to all such Units that have vested.  Such
shares of Common Stock shall not be treated as issued and outstanding until such
shares have been issued by the Corporation in accordance with all applicable
laws and the Corporation’s bylaws and articles of incorporation.  Any
certificate(s) evidencing shares of Common Stock shall bear such legends as the
Corporation shall determine to be necessary to comply with all laws, including
all applicable federal and state securities laws.  All such shares of Common
Stock issued pursuant to this Agreement shall be fully paid and nonassessable.
 

--------------------------------------------------------------------------------


Section 5.     Forfeiture.  All Units that do not vest pursuant to Section 2
shall automatically be cancelled and forfeited by Employee effective as of the
earlier to occur of (a) the first day of the Corporation’s 2012-2013 fiscal year
(to the extent that Return on Capital for the Division during any Performance
Period is not sufficient to cause such Units to vest pursuant to the terms of
this Agreement), (b) the termination by Employee of his employment with the
Corporation or its Subsidiaries for any reason or (c) the termination by the
Corporation of Employee’s employment with the Corporation or its Subsidiaries
for Cause (each such event being referred to herein as a “Forfeiture
Event”).  Upon the occurrence of a Forfeiture Event, all unvested Units shall
automatically, without further action by the Corporation or Employee, be
cancelled and forfeited.
 
Section 6.     Tax Matters.
 
(a)           Employee shall promptly pay to the Corporation all federal, state
and local income, social security and payroll taxes of any kind required by law
to be withheld with respect to the vesting of any Units and the issuance of
shares of Common Stock in respect thereof.  Subject to the approval of the
Committee, Employee may elect to satisfy this obligation by having the
Corporation withhold shares of Common Stock that would otherwise be issued to
Employee with respect to any Units that have vested, which shares of Common
Stock shall have a Fair Market Value (as of the date that the amount of the
withholding requirement is to be determined) equal to the amount of such
withholding requirement.  If Employee fails to make such payments as required
(whether in cash or having shares of Common Stock withheld), the Corporation
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Employee all federal, state and local income,
social security and payroll taxes of any kind required by law to be withheld
with respect to the vesting of Units and the issuance of shares of Common Stock
in respect thereof.
 
(b)           Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs and if Employee is entitled under any agreement or
arrangement (including, without limitation, this Agreement) to receive
compensation that would constitute a parachute payment (including, without
limitation, the vesting of any rights) within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) but for the operation of
this sentence, then the amount of all such payments shall be reduced, as
determined by the Corporation, to the extent necessary to cause the aggregate
present value of all payments in the nature of compensation to Employee that are
contingent on a change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation,
not to exceed 2.99 times Employee’s “base amount,” all within the meaning of
Section 280G of the Code and the regulations promulgated thereunder.  The
parties intend for the immediately preceding sentence to be interpreted and
applied so as to prevent Employee from receiving, with respect to a Change of
Control, an excess parachute payment within the meaning of Section 280G of the
Code.
 
Section 7.     Miscellaneous.
 
(a)        Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the applicable internal laws of the State
of North Carolina, without giving effect to the principles of conflicts of laws
thereof.
 

--------------------------------------------------------------------------------


(b)        Entire Agreement; Amendment and Waiver.  This Agreement and the Units
granted hereunder shall be subject to the terms of the Plan, which hereby is
incorporated into this Agreement as though set forth in full herein.  Employee
hereby acknowledges receipt of a copy of the Plan.  This Agreement and the Plan
reflect the entire agreement between the parties hereto and supersede any prior
or contemporaneous written or oral understanding or agreement regarding the
subject matter hereof.  This Agreement may not be modified, amended,
supplemented or waived except by a writing signed by the parties hereto, and
such writing must refer specifically to this Agreement.
 
(c)        Assignment; Binding Effect.  This Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
heirs, successors and assigns of the parties hereto; provided, however, that
this provision shall not permit any assignment in contravention of the terms
contained elsewhere herein.
 
(d)        No Right to Employment.  Nothing in this Agreement shall confer on
Employee any right to continue in the employ of the Corporation or any of its
Subsidiaries.
 
(e)        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or other electronic device shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic device shall also deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart of this Agreement shall not affect the validity, enforceability and
binding effect of this Agreement.
 
(f)        Notices.  Any notice hereunder to the Corporation shall be addressed
to the Corporation’s principal executive office, Attention: Compensation
Committee, and any notice hereunder to Employee shall be addressed to Employee
at his last address in the records of the Corporation, subject to the right of
either party to designate at any time hereafter in writing a different
address.  Any notice shall be deemed to have been given when delivered
personally, one (1) day after dispatch if sent by reputable overnight courier,
fees prepaid, or three (3) days following mailing if sent by registered mail,
return receipt requested, postage prepaid and addressed as set forth above.
 


[Signature page is the next page.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed on the __ day of
___________, 20__.
 
 
CULP, INC.,
 
a North Carolina corporation
       
By:
     
Name: 
     
Title: 
                     
EMPLOYEE
                       